DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 09/27/2022 was entered.
Claims 1-6 and 8-21 are pending in the present application.
Applicant elected previously with traverse of Group I, which is drawn to a method for screening personalized anticancer agents. Applicant also elected the following species: (i) cancer-specific mutation; (ii) cultured cancer cells obtained by culturing single cancer cells obtained from cancer tissue isolated from the cancer patient; (iii) severe combined immunodeficiency (SCID) mouse; and (iv) glioblastoma.
Claims 17-21 were withdrawn from further consideration because they are directed to a non-elected invention.
In light of the prior art applied below and upon further consideration, the species restriction for element (ii) (source of cancer cells of step (b)) was withdrawn; as well as the withdrawal of species restriction for a culture system containing a means for seed-culturing cancer cells and a means for expansion culturing cancer cells (Restriction Requirement dated 02/17/2022, top of page 6).     
Therefore, claims 1-6 and 8-16 are examined on the merits herein with the above elected and rejoined species.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephan et al (US 2011/0230360; IDS) in view of Kawabe et al (US 7,358,046; IDS), Theodorescu et al (US 2008/0118576; IDS), Kempner et al (JALA, 2002, 7 pages; IDS), Miltenyi et al (US 8,727,132; IDS) and Catalano et al (US 8,032,346; IDS) for the same reasons already set forth in the Office Action dated 06/27/2022 (pages 4-15).  The same rejection is restated below. 
The instant claims are directed to a method for screening personalized anticancer agents comprising the steps of (a)-(c) as recited in independent claim 1, in which steps (a)-(b) are performed with an automated avatar scanner apparatus comprising a first means for extracting suitable candidate anticancer agents from the genetic information of the cancer, a second means for collecting cancer cells from a cancer tissue of the patient, and a third means for treating the cancer cells with the extracted candidate anticancer agents and analyzing the effect of the candidate anticancer agents, along with the recited components that include a culture system, candidate anticancer agent reservoir, a candidate anticancer agent dispenser, a cell survival rate-measuring device, a data storage unit and a data analysis unit, and wherein the culture system includes a medium reservoir, a cell dispenser, a medium exchanger, an incubator, a stirrer and a waste discharge unit. 
With respect to the elected species, Stephan et al disclosed a method for generating a personalized cancer drug treatment option report comprising the steps of:  (a) obtaining a sample (e.g., a tumor biopsy) from a subject (e.g., including a patient with a central nervous system cancer such as glioblastoma multiforme, a breast cancer, or an ovarian cancer), (b) establishing xenograft model and in vitro culture, (c) isolating tumor cells, (d) determining the status of one or more molecular markers in the sample, (e) stratifying one or more cancer drug treatment options in the report based on the status of one or more molecular markers, (f) annotating drug treatments in the report based on the status of the one or more molecular markers, (g) high-throughput screening of annotated drugs (e.g., including FDA-approved off-label  experimental drugs) in xenograft models and in vitro culture, and (h) sending results of screening to physician/patient (see at least the Abstract; Summary of the Invention; particularly paragraphs 6-9, 12-13, 20-21, 40, 61-64, 69-74, 78-81, 82, 122, 191-192, 210-212, 216-220; and Fig. 1).  Stephan et al stated explicitly “The stratifying can take into account the status of one or more molecular markers in drug absorption, distribution, metabolism, or excretion genes in a sample from the subject…The stratifying and/or the annotating can be based on clinical information for the subject.  The stratifying can include ranking drug treatment options with a higher likelihood of efficacy higher than drug treatment options with a lower likelihood of efficacy or for which no information exists with regard to treating subjects with the determined status of one or more molecular makers" (paragraph 9); and “The recommendation of a drug treatment option for a subject can be based on the stage of the cancer of the subject, e.g., a late stage cancer.  Drug treatment options can also be stratified based on other factors, e.g., the type of cancer, age of the subject, status of drug metabolism genes (genes involved in absorption, distribution, metabolism, and excretion), efficacy of other drugs the patient has received, clinical information regarding the subject, and family medical history” (paragraph 112).  Stephan et al also disclosed specifically that primary tumor cells can be purified from a sample using optical cell sorting, flow-cytometry, FACS, magnetic cell sorting, size-based separation (e.g., using a sieve, an array of obstacles, a filter); sample can be processed into smaller pieces, stored at approximately -800C, frozen in liquid nitrogen or dry ice, formalin-fixing and paraffin-embedding; the determining include nucleic acid amplification, DNA sequencing, FISH, qPCR and/or IHC; the stratifying can be based on information in scientific literature and clinical information for the subject (e.g., absence of a mutation (e.g., wild-type) or presence of one or more mutations (e.g., de novo mutation, nonsense mutation, missense mutation, silent mutation, frameshift mutation, insertion, substitution, point mutation, single nucleotide polymorphism, deletion, rearrangement, amplification, chromosomal translocation, gain of function, loss of function, dominant negative), presence or absence of the BRAF V600E mutation).  In an exemplification, Stephan et al stated “The status of MGMT (O-6-methylguanine-DNA methyltransferase) promoter methylation in a sample can be used to determine whether to recommend temozolomide (Temolar, Temodal) as a drug treatment for a subject, e.g., a glioblastoma patient….High levels of MGMT activity in cancer cells can reduce the therapeutic effect of an alkylating agent. Loss of MGMT expression and reduced DNA-repair activity are associated with epigenetic silencing of the MGMT gene by promoter methylation.  Temozolomide (Temodar, Temodal) is an alkylating agent.  Data suggest that MGMT promoter methylation is associated with a favorable outcome after temozolomide chemotherapy in patients with recently diagnosed glioblastoma…If a sample from a subject has MGMT promoter methylation, a recommendation can be made to treat the subject with temorzolomide.  If a sample from a subject does not have MGMT promoter methylation, a recommendation can be made to not treat the subject with temozolomide” (paragraph [0122]).  Thus, the annotated/stratified drugs taught by Stephan et al, including those that are subjected to high-throughput screening in xenograft models and in vitro culture, can be based on the cancer genetic information and clinical information of the patient (e.g., type of tumor, age of the subject, status of drug metabolism genes, efficacy of other drugs the patient has received).   Stephan et al also stated clearly “The provided methods can also include means for investigating the effects of drugs on sample (e.g., tumor cells) isolated from a subject (e.g. cancer patient).  An in vitro culture using a tumor from a cancer patient can be established using techniques known to those skilled in the art” (paragraph 210) and “The provided method can also include establishing a xenograft model using said sample.  The sample can be a tumor biopsy from a human subject.  Cells from tumor biopsy can be transplanted to a species that includes, for example, a pig, mouse, severe combined immunodeficiency (SCID) mouse, rat, nude rat, etc.” (paragraph 212).
Stephan et al did not teach explicitly a method for screening personalized anticancer agents comprising steps (a)-(c) as recited in independent claim 1, and wherein steps (a)-(b) are performed with an automated avatar scanner apparatus comprising a first means for extracting suitable candidate anticancer agents from the genetic information of the cancer, a second means for collecting cancer cells from a cancer tissue of the patient, and a third means for treating the cancer cells with the extracted candidate anticancer agents and analyzing the effect of the candidate anticancer agents, along with other recited components. 
At the effective filing date of the present application (12/11/2013), Kawabe et al already disclosed a method for predicting the efficacy of one or more candidate anti-cancer therapies (e.g., DNA damaging agents, G2 checkpoint-abrogating peptides and peptidomimetics, G2 checkpoint-abrogating non-peptide compounds) in a patient, based on determining the sensitivity of the patient’s cancerous cells after exposure to candidate anti-cancer therapies in vitro and a surrogate in vivo efficacy test of the patient’s cancerous cells grafted into a surrogate host (e.g., SCID mice) to select the most efficacious anti-cancer therapy(s) for a patient, thereby avoiding ineffective or unnecessary treatments (see at least the Abstract; Summary of the Invention; col. 7, lines 15-64; col. 8, lines 11-55; col. 12, lines 10-28; and example 2).  Kawabe et al disclosed specifically that cancerous cells isolated from a human patient are grown in culture, and that the cells can be manipulated prior to being exposed to one or more candidate anti-cancer therapies (e.g., cell clumps may be enzymatically digested to prepare a single cell suspension, cell populations may be expanded in vitro using cell culture), and tested cancer cells include gliomas, breast cancer and ovarian cancer (col. 8, lines 11-55).  Kawabe et al stated explicitly “Methods including both an in vitro sensitivity test and a surrogate in vivo assay provide a safe and effective way to predict the sensitivity of a patient's cancerous cells to candidate anti-cancer therapies, especially in a clinical setting.  In addition, such methods provide confirmation of in vitro results and provide a surrogate assay system for detecting possible side effects. Finally, such methods provide means for calibrating screening assays by measuring the in vitro and surrogate in vivo effects of a standard treatment and comparing these with the in vitro  and surrogate in vivo effects of a candidate anti-cancer therapy, especially a novel or previously untested candidate anticancer therapy" (col. 7, lines 45-57); “One of skill in the art can use the methods of the present invention to evaluate the effectiveness of candidate anti-cancer therapies not recited herein, and develop an individualized treatment plan for a patient based on the results obtained by practicing the methods of the present invention” (col. 1, lines 4-28); and ““As shown in Example 3, in vitro results using human cancerous cells in culture showed that each compound alone (CBP501 and cisplatin) had some anticancer efficacy, but the combination of compounds had a more pronounced anti-cancer effect.  Using the xenograft tumor assay, human cancerous cells were grafted into a host mouse, where they generated tumors that provide a surrogate “in vivo” test of the efficacy of candidate anti-cancer therapies.  Tumors were then treated “in vivo” by administering candidate anti-cancer therapies to the mouse host and measuring the effects on tumor size.  The in vivo results using the xenograft tumor assay confirmed the prediction of the in vitro results that a combination of CBP501 and CDDP was more effective than either compound alone” (col. 21, lines 36-49).  In an exemplification, Kawabe et al disclosed that a xenograft tumor was excised, sliced into small pieces, and the small pieces were minced with a razor blade; and the cells were dispersed in culture medium by pipetting and centrifuged for 5 min at 1200xg; then the cell pellet was incubated with collagenase, followed by trypsin and the cell suspension was passed through nylon mesh, pelleted and resuspended cells were seeded onto chamber slides and cultured in an incubator (see section titled “Preparation of a single cell suspension from extracted xenograft tumor” in Example 3 in cols. 23-4).
Additionally, at the effective filing date of the present application Theodorescu et al already disclosed an algorithm that uses molecular profile signatures (e.g., profiling of gene expression, profiling of single nucleotide polymorphisms, profiling of protein expression, and any other genome-wide molecular characteristic(s) that can show different patterns between cells that are sensitive and resistant to an agent) to extrapolate physiological processes of one type of cell set (e.g., cell line, tissue, normal or diseased such as cancerous tissues) to predict the activity of an agent or agents against another type of cell set that have never been exposed to the agent in question (drug efficacy prediction); and the algorithm allows one to predict the therapeutic response of a patient(s) to a therapeutic regimen even though the patient(s) may have never been exposed to that agent before, thereby allowing for selecting a therapeutic agent or combination of agents that would best suit the patient(s) (e.g., personalized medicine); and  methods of using the agents identified by the algorithm to treat a variety of diseases, including cancer such as brain, neuroblastomas, bladder, breast, prostate, and colon (see at least Abstract; Summary of the Invention; paragraphs [0027]-[0042], [0078], [0080]-[0081], [0083]-[0084], [0105]-[0106], [0148]; and Figure 1A).  Theodorescu et al also taught that the predictions can be tested by independent experiment (paragraph [0039]); and an exemplary agent discovery method entails a virtual screening of approximately 45,545 compounds on the NCI drug database that provides a list of compounds for human bladder cancer with putative activity in this tumor (paragraph [0041]), or selected data from another published database can be used (paragraphs [0149]-[0150]).  Theodorescu et al also taught a hardware device comprising: a machine readable storage device have stored thereon a computer program, comprising a plurality of code sections executable by a machine for performing the above disclosed agent discovery process (paragraphs [0105]-[0106]).
Kempner et al also reviewed the availability of various automated cell culture systems, including the Cytogration automated cell culture system that performs both the cell culture and high throughput screening assays for drug candidates (see at least the section titled “Cytogration (Gaitherburg, MD) (a Brandel Company)” section on pages 1-2).  The Cytogration system utilizes primary cells, mammalian and plant cells, both adherent and non-adherent cell types; handles up to 504 multi-well plates with three incubators and capable of automating plate coating, seeding and cell feeding, as well as automated incubation assays that are useful in compound selection; contains a HEPA filter system to supply sterile air to the interior of each incubator, a temperature-controlled, stirred reservoir of collagen, a special Cytogration aspirator to remove used media from individual wells on multi-well plates; and a self-contained Epithelial Voltohmmeter Station (EVS) unit to determine cell monolayer viability and confluence in cells growing on transporting membranes.  Kempner et al stated “By automating most of or all phase of the cell culturing process, Cytogration systems are able to produce large quantities of reliable cells or cell membranes in a constantly monitored environment with minimal human intervention, thereby reducing contamination and improving yield” (page 2, right col, 4th paragraph).  Kempner et al also stated “Automation of the many processes involved in the culture of mammalian cell lines for testing has significant advantages.  Not only does it free up time for technicians to perform other tasks, it also means the availability of cells for screening or research projects can be scheduled with regard to date and time of cell growth, as well as cell type.  There is no longer a lag time at the beginning of the week because cells were not cared for over the weekend.  Automation of cell culture also alleviates any risk of injury from repetitive strain, often associated with continuous tasks.  There is also a consistency in procedure and sterility achieved by robotics that even the best technician cannot attain.  This ensures less variability from batch to batch.  Also, scale-up is quicker with automated system, resulting in a dramatic decrease in time to market for many products” (page 1, left col, second paragraph).
Moreover, Miltenyi et al also disclosed a sample processing system that integrate both sample separation systems/units and sample processing systems/units for the processing of biological materials to culture and/or separate components of a biological sample (see at least col. 6, line 5 continues to line 3 on col. 7).  Mitenyi et al stated clearly and explicitly “The combined processing/separation system of the invention can include a closed system that can be programmed to automatically perform a variety of complex cell processing steps, including density based separations, immunoaffinity separation, magnetic including immuno-magnetic separations, cell cultivation/stimulation/activation, washing or final formulation steps.  For this purpose, the system may be controlled by a computer program that can be run on a computer” (col. 6, lines 25-33); “The invention provides a system that minimizes errors of the user, maintains sterility, performs complex cell processing steps with little or no manual interaction required, and minimizes operator exposure when processing infectious material.  Processing at bedside or in a surgical room is possible.  The device can be operated while connected to a patient from which a sample is being obtained or to whom a processed sample or fractions thereof are administered” (col. 6, lines 37-44); and “Additional processing steps/techniques that can be performed with a sample processing unit of the inventive system include cell culture, including expansion, stimulation, differentiation, re-differentiation, antigen loading, transfection, transduction, culture, adherent or in suspension, multicell type multilayer or mixed, culture in standstill or with sheer forces or mixing.  Input materials include but are not limited to blood, leukopheresis, bone marrow, liposuction, milk, any body fluid, cells from tissue e.g. cells from various organs, tumor cells, single cells, cell clumps, cell aggregates, tissue dissected mechanically or in conjunction with enzymes” (col. 6, line 59 continues to line 3 on col. 7).  
Furthermore, Catalano et al also disclosed an apparatus or a system that provides a multiparameter assay (cell proliferation, cell cycling and cell death) for assessing and screening candidate compounds for anti-cancer utility, said system comprises at least: a sample plate (e.g., a multiwall plate such as a 96-well plate), a plate position controller, a light source, a microscope, an image capture device, and a computer containing peripheral interface circuits, a central processing unit (CPU) and input/output devices; wherein the CPU comprises algorithms, computer programs, computer program products, executable programs and instructions in a memory unit (5) which comprises a cell proliferation analysis module (58), a cell cycle analysis module (60), a cell death analysis module (62) and a database (64) for data storage and for further manipulation that includes output to a plotting device or a display device (see at least the Abstract; Summary of the Invention; particularly col. 4, line 43 continues to line 59 on col. 5; and especially Fig. 1).  Catalano et al also disclosed the cell proliferation analysis module can count the number of cells as a function of time after treatment with the candidate compound to assess whether the treated cells proliferate over time, and hence whether the candidate compound inhibits proliferation; and a decrease in the number of identified nuclei over time is indicative of inhibition of proliferation or an indicative of cell death; and the cell death analysis module also provides information about ability of a test compound to induce cell death in a cell population (col. 14, lines 12-60; Figs. 5 and 10-11). 
It would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to modify the teachings of Stephan et al by also selecting a group of personalized anticancer drug candidates demonstrating anticancer activity in an in vitro culture of cancer cells from a patient, and treating a xenograft animal model containing cancer cells from the patient with the selected anticancer drug candidates to confirm at least the anticancer in vitro results and to detect their possible side effects in vivo; as well as integrating and automating the steps of extracting suitable candidate anticancer agents from the genetic information of the cancer via a hardware device comprising an algorithm that allows for selecting a therapeutic agent or combination of therapeutic agents that would best suit a patient based on molecular profile signatures and patient clinical information derived from a database; collecting cancer cells from a cancer tissue of the patient via an automated sample processing system/unit for preparation of a single cell suspension from extracted tumor tissue; treating the cancer cells with the extracted candidate anticancer agents and analyzing the effect of the candidate anticancer agents via the Cytogration automated cell culture system that performs both the cell culture and high throughput screening assays for drug candidates which further contains at least a cell survival rate-measuring device, a data storage unit and a data analysis unit, in an apparatus for a screening method of personalized anticancer agents, in light of the teachings of Kawabe et al, Theodorescu et al, Kempner et al, Miltenyi et al and Catalano et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Kawabe et al stated explicitly at least “Methods including both an in vitro sensitivity test and a surrogate in vivo assay provide a safe and effective way to predict the sensitivity of a patient's cancerous cells to candidate anti-cancer therapies, especially in a clinical setting.  In addition, such methods provide confirmation of in vitro results and provide a surrogate assay system for detecting possible side effects”.  Please note that since both Stephan et al and Kawabe et al disclosed to select the most efficacious anti-cancer therapies/drug treatment options for a patient, an ordinary skilled artisan would naturally select a group of personalized anticancer drug candidates exhibiting anticancer activity in an in vitro culture of cancer cells from a patient to be further tested and confirmed in an in vivo assay.  Additionally, Theodorescu et al already taught a hardware device comprising an algorithm that allows for selecting a therapeutic agent or combination of therapeutic agents that would best suit a patient (personalized medicine) based on molecular profile signatures derived from a database.  Once again, the primary Stephan reference already taught explicitly annotating drug treatments in the report based at least on the status of the one or more molecular markers in the patient sample.  Moreover, Kempner et al already reviewed the availability of various automated cell culture systems, including the Cytogration automated cell culture system that performs both the cell culture and high throughput screening assays for drug candidates and the advantages for automating all phases of cell culture and high throughput screening process (e.g., less time and/or manual labor consuming, less injury, more reproducibility due to less variability, and easy scale-up).  Miltenyi et al also disclosed a sample processing system that integrate both sample separation systems/units and sample processing systems/units for the processing of biological materials to culture, which is a closed system that can be programmed to automatically perform a variety of complex cell processing steps and minimizes errors of the user, maintains sterility, performs complex cell processing steps with little or no manual interaction required, and minimizes operator exposure when processing infectious material.  Furthermore, Catalano et al already taught an apparatus or a system that provides a multiparameter assay (cell proliferation, cell cycling and cell death) for a assessing and screening candidate compounds for anti-cancer utility, and said system comprises at least a cell proliferation analysis module (58), a cell cycle analysis module (60), a cell death analysis module (62) and a database (64); in which the cell proliferation analysis module can count the number of cells as a function of time after treatment with the candidate compound to assess whether the treated cells proliferate over time, and hence whether the candidate compound inhibits proliferation or cell death.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Stephan et al, Kawabe et al, Theodorescu et al, Kempner et al, Miltenyi et al and Catalano et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified method resulting from combined teachings of Stephan et al, Kawabe et al, Theodorescu et al, Kempner et al, Miltenyi et al and Catalano et al as set forth above is indistinguishable and encompassed by the claimed method of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments to the above 103(a) rejection in the Amendment dated 09/27/2022 (pages 2-4) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Stephan does not disclose an avatar scanner apparatus and the sequential order of the in vitro and in vivo assays, and none of Kawabe, Kempner, Theodorescu and Catalano disclose an avatar scanner apparatus, perform any method with an avatar scanner apparatus, or the sequential order of the in vitro and in vivo assays.  Applicant argues that the “avatar scanner” of the present application requires 3 components: (i) a first means for extracting suitable candidate anticancer agents from the genetic information of cancer, (ii) a second means for collecting cancer cells from the cancer tissue of a patient, and (iii) a third means for treating cancer cells with the extracted candidate anticancer agents and analyzing the effect of the candidate anticancer agents.  Applicant argued that Kempner discloses only a cell culture system (a third component), but neither a means to extract suitable anticancer agents (a first component) nor a means to collect cancer cells from cancer tissue of a patient (a second component), as well as silent regarding in vitro and in vivo assays for personalized cancer therapy.  Applicant argued that Theodorescu device comprises only a machine readable storage device and a computer program, but it lacks any means to culture and/or treat cells in any capacity; the Catalano apparatus lacks a means for extracting suitable candidate anticancer agents and a means for collecting cancer cells from a cancer tissue of a patient.  Applicant also argued that both Theodorescu and Catalano fail to disclose a method comprising the steps (a)-(b) of the present application using a single automated avatar scanner apparatus.  Applicant argued that Milteyni does not disclose at least the first and third components of the automated avatar scanner apparatus, although Milteyni teaches a sample processing system for cell culture, including obtaining cancer cells from a patient.  Applicant argued that the apparatus of Catalano is different from the avatar scanner apparatus recited in claim 1 because like the Kempner apparatus, the Catalano apparatus does not have the first or second means because there is no disclosure that the computer or computer program of Catalano has a means for extracting suitable candidate anticancer agents from the genetic information of cancer, and lacks a means for collecting cancer cells from the cancer tissue of a patient.  Accordingly, Applicant argued that taken together none of the cited references disclose the single automated avatar scanner apparatus to perform steps (a) and (b) of the method for screening personalized anticancer agents of claim 1; and therefore the cited art does not disclose or render obvious the presently claimed invention.
First, please note that since the above rejection was made under pre-AIA  35 U.S.C. 103(a) none of the cited references has to teach every limitation of the instant claims.  For example, neither Kempner nor Catalano have to disclose an apparatus/system comprising a first means for extracting suitable candidate anticancer agents from the genetic information of cancer and a second means for collecting cancer cells from the cancer tissue of a patient.  Similarly, Theodorescu also does not disclose a system comprising a third means treating cancer cells with the extracted candidate anticancer agents and analyzing the effects of the candidate anticancer agents.  It is also apparent that Applicant considered each of the cited references in total isolation one from the others, without taking into consideration of the specific combination of Stephan, Kawabe, Theodorescu, Kempner, Miltenyi and Catalano.
Second, Stephan already disclosed a method for generating a personalized cancer drug treatment option report comprising the steps of:  (a) obtaining a sample (e.g., a tumor biopsy) from a subject (e.g., including a patient with a central nervous system cancer such as glioblastoma multiforme, a breast cancer, or an ovarian cancer), (b) establishing xenograft model and in vitro culture, (c) isolating tumor cells, (d) determining the status of one or more molecular markers in the sample, (e) stratifying one or more cancer drug treatment options in the report based on the status of one or more molecular markers, (f) annotating drug treatments in the report based on the status of the one or more molecular markers, (g) high-throughput screening of annotated drugs (e.g., including FDA-approved off-label  experimental drugs) in xenograft models and in vitro culture, and (h) sending results of screening to physician/patient.  Stephan et al stated explicitly “The stratifying can take into account the status of one or more molecular markers in drug absorption, distribution, metabolism, or excretion genes in a sample from the subject…The stratifying and/or the annotating can be based on clinical information for the subject.  The stratifying can include ranking drug treatment options with a higher likelihood of efficacy higher than drug treatment options with a lower likelihood of efficacy or for which no information exists with regard to treating subjects with the determined status of one or more molecular makers" (paragraph 9); and “The recommendation of a drug treatment option for a subject can be based on the stage of the cancer of the subject, e.g., a late stage cancer.  Drug treatment options can also be stratified based on other factors, e.g., the type of cancer, age of the subject, status of drug metabolism genes (genes involved in absorption, distribution, metabolism, and excretion), efficacy of other drugs the patient has received, clinical information regarding the subject, and family medical history” (paragraph 112).  Stephan further taught that the stratifying can be based on information in scientific literature and clinical information for the subject (e.g., absence of a mutation (e.g., wild-type) or presence of one or more mutations (e.g., de novo mutation, nonsense mutation, missense mutation, silent mutation, frameshift mutation, insertion, substitution, point mutation, single nucleotide polymorphism, deletion, rearrangement, amplification, chromosomal translocation, gain of function, loss of function, dominant negative), presence or absence of the BRAF V600E mutation).  Stephan also stated “The drug treatment options can be stratified using an algorithm-based approach.  An example of an algorithm for selecting a marker is shown in Fig. 7” (paragraph [0110]).  Thus, Stephan already disclosed at least a first means for extracting suitable candidate anticancer agents from the genetic information of cancer, a second means for collecting cancer cells from a cancer tissue of a patient and treating cancer cells from a patient with candidate anticancer agents in vitro.
Third, as already acknowledged by Applicant that both Kempner and Catalano disclosed an apparatus/system comprising a third means for treating cancer cells with the extracted candidate anticancer agents and analyzing the effect for the candidate anticancer agents.
Fourth, Theodorescu also disclosed an algorithm that uses molecular profile signatures (e.g., profiling of gene expression, profiling of single nucleotide polymorphisms, profiling of protein expression, and any other genome-wide molecular characteristic(s) that can show different patterns between cells that are sensitive and resistant to an agent) to extrapolate physiological processes of one type of cell set (e.g., cell line, tissue, normal or diseased such as cancerous tissues) to predict the activity of an agent or agents against another type of cell set that have never been exposed to the agent in question (drug efficacy prediction); and the algorithm allows one to predict the therapeutic response of a patient(s) to a therapeutic regimen even though the patient(s) may have never been exposed to that agent before, thereby allowing for selecting a therapeutic agent or combination of agents that would best suit the patient(s) (e.g., personalized medicine); and  methods of using the agents identified by the algorithm to treat a variety of diseases, including cancer such as brain, neuroblastomas, bladder, breast, prostate, and colon.  Theodorescu also taught a hardware device comprising: a machine readable storage device have stored thereon a computer program, comprising a plurality of code sections executable by a machine for performing the above disclosed agent discovery process.  Thus, Theodorescu supports Stephan at least for an apparatus/system comprising a first means for extracting suitable candidate anticancer agents from the genetic information of cancer at the effective filing date of the present application with a predictable expectation of success.
Fifth, Miltenyi also disclosed a sample processing system that integrate both sample separation systems/units and sample processing systems/units for the processing of biological materials to culture and/or separate components of a biological sample.  Mitenyi stated clearly and explicitly “The combined processing/separation system of the invention can include a closed system that can be programmed to automatically perform a variety of complex cell processing steps, including density based separations, immunoaffinity separation, magnetic including immuno-magnetic separations, cell cultivation/stimulation/activation, washing or final formulation steps.  For this purpose, the system may be controlled by a computer program that can be run on a computer” (col. 6, lines 25-33); “The invention provides a system that minimizes errors of the user, maintains sterility, performs complex cell processing steps with little or no manual interaction required, and minimizes operator exposure when processing infectious material.  Processing at bedside or in a surgical room is possible.  The device can be operated while connected to a patient from which a sample is being obtained or to whom a processed sample or fractions thereof are administered” (col. 6, lines 37-44).  Thus, Miltenyi taught a system comprising at least a second means for collecting cells from a sample of a patient and cell cultivation, as well as advantages of a closed system that can be programmed to automatically perform a variety of complex cell processing steps.
Sixth, Kawabe was cited for teachings on determining the sensitivity of the patient’s cancerous cells after exposure to candidate anti-cancer therapies in vitro and a surrogate in vivo efficacy test of the patient’s cancerous cells grafted into a surrogate host (e.g., SCID mice) to select the most efficacious anti-cancer therapy(s) for a patient, thereby avoiding ineffective or unnecessary treatments.  Kawabe taught using the in vivo results of the xenograft tumor assay to confirm the prediction of the in vitro results. 
Accordingly, it would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to modify the teachings of Stephan et al by also selecting a group of personalized anticancer drug candidates demonstrating anticancer activity in an in vitro culture of cancer cells from a patient, and treating a xenograft animal model containing cancer cells from the patient with the selected anticancer drug candidates to confirm at least the anticancer in vitro results and to detect their possible side effects in vivo; as well as integrating and automating the steps of extracting suitable candidate anticancer agents from the genetic information of the cancer via a hardware device comprising an algorithm that allows for selecting a therapeutic agent or combination of therapeutic agents that would best suit a patient based on molecular profile signatures and patient clinical information derived from a database; collecting cancer cells from a cancer tissue of the patient via an automated sample processing system/unit for preparation of a single cell suspension from extracted tumor tissue; treating the cancer cells with the extracted candidate anticancer agents and analyzing the effect of the candidate anticancer agents via the Cytogration automated cell culture system that performs both the cell culture and high throughput screening assays for drug candidates which further contains at least a cell survival rate-measuring device, a data storage unit and a data analysis unit, in an apparatus for a screening method of personalized anticancer agents, in light of the teachings of Kawabe et al, Theodorescu et al, Kempner et al, Miltenyi et al and Catalano et al as presented above.  Please refer to the above 103(a) rejection for more detail along with the motivation for combining the cited references.  The modified method resulting from combined teachings of Stephan et al, Kawabe et al, Theodorescu et al, Kempner et al, Miltenyi et al and Catalano et al as set forth above is indistinguishable and encompassed by the claimed method of the present application.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Stephan et al (US 8,583,380) disclosed methods for stratifying and annotating cancer drug treatment options (issued claims 1-81).
2.	Bendele et al (US 8,337,755; IDS) disclosed an operator independent programmable sample preparation and analysis system (see at least Abstract).
3.	Scott et al (US 9,953,141; IDS) provided a method for coordinating data between a plurality of sample processing systems (see at least Abstract and Fig.3).
Conclusion
 No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631